Case 2:19-cv-00064-LEW Document 1-1 Filed 02/08/19 Pagelof2 PagelID#:5

EXHIBIT A

 
¥-

Case 2:19-cv-00064-LEW Document 1-1 Filed 02/08/19 Page 2of2 PagelD#: 6

- «A

 

 

 

    

- STATE OF MAINE
"Niner, COURT DISTRICT COURT
, 8s, Location _
Docket No. Docket No. = a
CrySal:: a, “Plaintiff ~ - . FO a 2
ee . oe pe
- Vv. LLC. etal SUMMONS = ~ ~
‘owls Seer Dslnt grb? M.R.CivP.4d) (5
Lo , 4S] 2ropanpddress Nn ;
. . _ Om
, bE 1980l
The Plaintiff has begun a lawsuit against you in th (Distriet} (Superior) Court, which holds
ses ions at (street address) 205” l cll) S} wok , in the Town/City

  

pe

 

 

brtland. =~ s , County of _Limberlarol _, Maine. If you wish to
cones this lawsuit, you or your aitomey MUST PREPARE AND SERVE A WRITTEN
ANSWER to the attached Complaint WITHIN 20 DAYS from the day this Summons was
served upon you. You or your attomney must serve your Answer by delivering a copy of it in
person, by mail, or by email to the Plaintiff's attomey, whose name and address, including
email address appear below, or by delivering a copy of it in person or by mail to the
Plaintiff, if the Plaintiffs name and address appear below. You or your attorney must also

file the original o Newbery Answer with the court-y mailing it to: Clerk oF Bisties) vane
Court, 205”, Nw Vane eet , tertland. ,Maine_O4/6/ |

(Maifing Address) (Town, City) (Zip) oe
before, or within a reasonable time after, it is served. Court rules governing’ the preparation

and service of Answers are found-at www.courts.maine.gov. ---

 

IMPORTANT WARNING: If you fail to serve an answer within the time stated above,
or if, after you answer, you fail to appear at any time the Court notifies you to do so, a
judgment by default may be entered against you in your absence for the money damages
or other relief demanded in the Complaint. If this occurs, your employer may be ordered to
pay part of your wages to the Plaintiff or your personal property, including bank accounts
and your real estate may be taken to satisfy the judgment. If you intend to oppose this
lawsuit, do not fail to answer within the requested time.

If you believe the plaintiff is not entitled to all or part of the claim set forth in the
Complaint or if you: believe you have a claim of your own against the Plaintiff, you should
talk to a lawyer. If you feel you cannot afford to pay a fee to a lawyer, you may ask the
clerk of court for information as to places where you may seek legal assistance.

(Attomey for) Plaintiff (Seal of Court)
Address

Telephone | (ie Ub fowa.d _ :

Dir Emnail Address

 

off)

g DE Pil AL iBall

 
   

CV-030, Rev. 03/18

 
